DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 10, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadobayashi (US 20160217691) in view of Pfeffer (US 20090284348).

Regarding claim 1, (Original) An automated external defibrillator (AED) system that includes an AED (Kadobayashi: figs 2B or 2C, ref 220)
and a communications unit, (Kadobayashi: figs 2B or 2C, ref 100 or 210 or 230)
the AED system being configured to: receive an incident message that indicates a location of a potential cardiac arrest incident for which the AED may be helpful; (Kadobayashi: paragraph [63], a request message that is encoded with first location information may be received by a receiver of the AED dispatch system; see paragraph [42], The first device may be configured to provide a request message. The request message may include first location information that indicates a location of the first device, and therefore may indicate the location of the patient when the patient is in possession of the first device. A request message may include one or more of patient location information, a request for emergency medical assistance at the patient location; paragraph [30], The first device is arranged in communication with the AED dispatch system, and may send request messages to the AED dispatch system when assistance is needed.) 
and render an indication of a location of the potential cardiac arrest incident, wherein the indication of the location of the potential cardiac arrest incident includes at least one of a map that shows the location of the potential cardiac arrest incident, directions to the location of the potential cardiac arrest incident, an address of the potential cardiac arrest incident, or geographic coordinates of the potential cardiac arrest incident, whereby the responder may utilize the rendered location indication to navigate to the location of the potential cardiac arrest incident. (Kadobayashi: paragraph [79], the AED dispatch system (e.g., instruction message generator 340 in FIG. 3) may be adapted to generate an instruction message that may include the first location information. In some embodiments, the AED dispatch system may generate the instruction message to include route information for the vehicle to be dispatched to reach the first device [directions to the location of the potential cardiac arrest incident].; paragraph [80], the AED dispatch system (e.g., transmitter 350 in FIG. 3) may be adapted to transmit the instruction message to the second device associated with the determined vehicle to be dispatched. In such cases, the vehicle carrying an AED may move to the first location based on the instruction message [rendering/navigating to the location of the potential cardiac arrest incident]) 
Kadobayashi does not specifically disclose the claimed receive a responder's acceptance of the incident indicating a willingness to help by bringing the AED to the location of the potential cardiac arrest incident, and convey an indication of the responder's acceptance of the incident to a remotely located server. Pfeffer in analogous art discloses a request for help that includes the incident location and information (Pfeffer: paragraph [67], Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury.), where the incident may include need for defibrillator (Pfeffer: paragraph [83], defibrillator; also see paragraph [65][, heart attack) and in response, receiving a responder’s acceptance of the incident indicating willingness to help by bringing the AED to the location of the potential cardiac arrest incident (Pfeffer: paragraph [67], The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request. Reviewer notes that since the request includes the type of incident, the response accepting indicates willingness to help with said type of incident), and conveying the indication of the responder’s acceptance of the incident to a remotely located server (Pfeffer: paragraph [103], Queue manager 706 includes a dispatched assets list which identifies the dispatched responders [i.e. indication of responder’s acceptance of the incident],… In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided [conveying] to agencies[remotely located] involved in the response such that the agencies can track and monitor [server] their own responders. See fig. 1 refs 130, 135, Responder Agency to remote and connected over a network (server)). It would therefore have been obvious to person having ordinary skills in the art, before the effective filing date of the claimed invention, to including this responder acceptance teaching of Pfeffer into the disclosure of Kadobayashi to improve the dispatching since the system can provide real time tracking and monitoring of all individuals and equipment responding to situation.


Regarding claim 2, (Currently Amended) An AED system as recited in claim 1 further comprising a display screen, (Pfeffer: fig 4B)
wherein the outputted indication of the location of the potential cardiac arrest incident is or includes the map that shows the location of the potential cardiac arrest incident, the AED system being configured to display the map that shows the location of the potential cardiac arrest incident on the display screen, whereby a responder carrying the AED may utilize the map displayed on the display screen to navigate to the location of the potential cardiac arrest incident. (Pfeffer: paragraph [93], If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. The directions can include any combination of an identification of the incident location by address, route, site, etc., turn-by-turn text directions, and/or audio directions. The directions can also include a map which can illustrate the incident location, the current position of the responder, and/or the positions of other responders.).

Regarding claim 3, (Original) An AED system as recited in claim 2 wherein the indication of the location of the potential cardiac arrest incident further includes a textual rendering of the address of the potential cardiac arrest incident. (Kadobayashi: paragraph [79], the AED dispatch system (e.g., instruction message generator 340 in FIG. 3) may be adapted to generate an instruction message that may include the first location information. In some embodiments, the AED dispatch system may generate the instruction message to include route information for the vehicle to be dispatched to reach the first device [directions to the location of the potential cardiac arrest incident].; paragraph [80], the AED dispatch system (e.g., transmitter 350 in FIG. 3) may be adapted to transmit the instruction message to the second device associated with the determined vehicle to be dispatched. In such cases, the vehicle carrying an AED may move to the first location based on the instruction message [rendering/navigating to the location of the potential cardiac arrest incident]) 

Regarding claim 5, (Original) An AED system as recited in claim 1, wherein one of: the display and the communication unit are both components of the AED; or the AED system is a portable modular defibrillator system that includes a base defibrillator unit that serves as the AED and a detachable interface unit that is mounted on and detachably attached to the base defibrillator unit to provide the portable modular defibrillator system, wherein the communication unit and the display screen are part of the interface unit. (Kadobayashi: paragraph [33], In some embodiments, each of candidate vehicles 120-1, 120-2 and 120-3 may be equipped with an AED (e.g., the vehicle carries an AED that is either temporarily or permanently associated with the vehicle). Each of candidate vehicles 120-1, 120-2 and 120-3 may also include an associated second device (not shown in FIG. 1), configured to communicate with AED dispatch system 100. By way of example, but not limitation, the associated second device may be embedded in the AED of candidate vehicle 120-1, 120-2 or 120-3 (e.g., as illustrated in FIG. 2A). By way of another example, but not limitation, the associated second device may be a portable electronic device associated with candidate vehicle 120-1, 120-2 or 120-3 (e.g., as illustrated in FIGS. 2B and 2C), such as a navigation device, a smartphone, a cellular phone, a tablet computer, or a personal data assistant (PDA))

Regarding claim 6, (Original) An AED system as recited in claim 1 further configured to generate a nearby incident alert in response to reception of the incident message, wherein the nearby incident alert is or includes at least one of: (i) a visual message displayed on the display screen; and (ii) an audible message. (Kadobayashi: paragraph [36], In some embodiments, AED dispatch system 100 may select the vehicle to be dispatched further based on direction information of candidate vehicles 120-1, 120-2 and 120-3. By way of example, but not limitation, when the distance between patient 105 and vehicle 120-1 is similar to the distance between patient 105 and vehicle 120-3, AED dispatch system 100 may determine to dispatch vehicle 120-3 since vehicle 120-3 may be moving toward patient 105, while vehicle 120-1 may be moving away from patient 105. In some embodiments, each report message may include the direction information, and AED dispatch system 100 may extract the direction information from each report message. In some other embodiments, AED dispatch system 100 may estimate the direction information based on the second location information)

Regarding claim 7, (Original) An AED system as recited in claim 1 further configured to automatically transition to displaying at least one of (i) an arrived message; or (ii) an AED operating instruction, when the AED is determined to have arrived at the location of the potential cardiac arrest incident. (Kadobayashi: paragraph [34], In some embodiments, the second devices associated with candidate vehicles 120-1, 120-2 and 120-3 may respectively send report messages to AED dispatch system 100. Each report message may be encoded with second location information that may indicate a location of the corresponding one of the second devices, e.g., a location of candidate vehicle 120-1, 120-2 or 120-3. By way of example, but not limitation, each second location information may include a GPS (Global Positioning System) coordinate of the corresponding one of candidate vehicles 120-1, 120-2 and 120-3, cell information of the cellular network accessed by the corresponding one of candidate vehicles 120-1, 120-2 and 120-3, and/or information associated with Wi-Fi access point accessed by the corresponding one of candidate vehicles 120-1, 120-2 and 120-3. & paragraph [63], In some examples, a plurality of vehicles are dispatched, and in some examples, once one vehicle of the plurality of vehicles reaches the patient the dispatch instructions for the remaining vehicles may be cancelled.)

Regarding claim 9, (Original) An AED system as recited in claim 1 wherein the nearby incident alert is or includes the visual message and the visual message includes an accept incident GUI element that the responder may select in order to indicate that the responder is willing to take the AED to the location of the potential cardiac arrest incident. (Pfeffer: paragraph [67], Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury.), where the incident may include need for defibrillator (Pfeffer: paragraph [83], defibrillator; also see paragraph [65][, heart attack) and in response, receiving a responder’s acceptance of the incident indicating willingness to help by bringing the AED to the location of the potential cardiac arrest incident (Pfeffer: paragraph [67], The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request. Reviewer notes that since the request includes the type of incident, the response accepting indicates willingness to help with said type of incident), and conveying the indication of the responder’s acceptance of the incident to a remotely located server (Pfeffer: paragraph [103], Queue manager 706 includes a dispatched assets list which identifies the dispatched responders [i.e. indication of responder’s acceptance of the incident],… In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided [conveying] to agencies[remotely located] involved in the response such that the agencies can track and monitor [server] their own responders. See fig. 1 refs 130, 135, Responder Agency to remote and connected over a network (server))

Regarding claim 10, (Original) An AED system as recited in claim 8 further configured to: receive a responder's acceptance of the incident indicating a willingness to help by selection of the accept incident GUI element; and convey the indication of the responder's acceptance of the incident to the remotely located server in response to the selection of the accept incident GUI element. (Pfeffer: paragraph [67], Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury.), where the incident may include need for defibrillator (Pfeffer: paragraph [83], defibrillator; also see paragraph [65][, heart attack) and in response, receiving a responder’s acceptance of the incident indicating willingness to help by bringing the AED to the location of the potential cardiac arrest incident (Pfeffer: paragraph [67], The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request. Reviewer notes that since the request includes the type of incident, the response accepting indicates willingness to help with said type of incident), and conveying the indication of the responder’s acceptance of the incident to a remotely located server (Pfeffer: paragraph [103], Queue manager 706 includes a dispatched assets list which identifies the dispatched responders [i.e. indication of responder’s acceptance of the incident],… In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided [conveying] to agencies[remotely located] involved in the response such that the agencies can track and monitor [server] their own responders. See fig. 1 refs 130, 135, Responder Agency to remote and connected over a network (server))

Regarding claim 21, (Currently Amended) An AED system as recited in claim 1 wherein the communications unit is a wireless communications unit, and the AED system further comprises a messaging interface that facilitates the rendering of notes, the AED system being further configured to: receive notes regarding the potential cardiac arrest incident from a remotely located source via the communications unit; and render the notes regarding the potential cardiac arrest incident. (Kadobayashi: paragraph [79], the AED dispatch system (e.g., instruction message generator 340 in FIG. 3) may be adapted to generate an instruction message that may include the first location information. In some embodiments, the AED dispatch system may generate the instruction message to include route information for the vehicle to be dispatched to reach the first device [directions to the location of the potential cardiac arrest incident].; paragraph [80], the AED dispatch system (e.g., transmitter 350 in FIG. 3) may be adapted to transmit the instruction message to the second device associated with the determined vehicle to be dispatched. In such cases, the vehicle carrying an AED may move to the first location based on the instruction message [rendering/navigating to the location of the potential cardiac arrest incident]) 

Regarding claim 22, (Original) An AED system as recited in claim 21 further comprising a display screen, wherein the outputted indication of the location of the potential cardiac arrest incident and the notes are both at least partially rendered on the display screen. (Kadobayashi: paragraph [72], A defibrillator may also be configured to provide instructions to an operator, using a visual display, voice synthesis, and the like. A defibrillator may also be configured to store patient therapy data related to the patient treatment, for example including therapy data indicative of electrical therapy applied to the patient, and diagnostic data indicative of cardiac function, such as cardiac state before, during, and after electrical therapy administration, and the like.)

Regarding claim 23, (Original) An AED system as recited in claim 21 wherein the notes are dispatcher notes entered by a public safety answering point operator. (Kadobayashi: paragraph [48], In some examples, the AED dispatch system may be an automated system. An advantage of some automated system examples is that human-introduced delays may be reduced, increasing the probability of a favorable patient outcome. Some AED dispatch systems may include one or more computer systems arranged in communication with the first and second devices through a network, such as the Internet, phone network, or some other network. Various AED dispatch systems may also be configured to receive data from other sources, such as traffic data, weather data, and the like, and may use such data in calculation of estimated travel times. In some examples, automated AED dispatch systems may be configured to receive a request message, determine location information related to candidate vehicles from report messages, determine one or more selected vehicles to be dispatched to the location corresponding to the request message, and transmit an instruction message to the selected vehicle(s) to proceed to the location associated with the request message, without human intervention. In some examples, this process may be achieved in ten seconds or less, and in some examples in two seconds or less. In some examples, an automated AED dispatch system may include a user interface, configured to receive instructions from a human operator such as override instructions)

Claim(s) 4, 8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadobayashi in view of Pfeffer and further in view of Official Notice.

Regarding claim 4, (Original) An AED system as recited in claim 3 further configured to show a current location of the AED on the map and to update the current location displayed on the map as the responder navigates to the location of the potential cardiac arrest incident is not specifically disclosed by Kadobayashi and Pfeffer. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to provide a current location of travel for a system that has been given travel instructions to a destination on a map as those directions are being followed. Modifying Kadobayashi and Pfeffer to show a current location of the AED on the map and to update the current location displayed on the map as the responder navigates to the location of the potential cardiac arrest incident would increase the overall utility of the system by providing the user with an easy to follow graphical representation of travel directions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kadobayashi and Pfeffer according to Official Notice.

Regarding claim 8, (Original) An AED system as recited in claim 1 further configured to transition to displaying at least one of (i) an arrived message; or (ii) an AED operating instruction, (Kadobayashi: paragraph [72], A defibrillator may also be configured to provide instructions to an operator, using a visual display, voice synthesis, and the like. A defibrillator may also be configured to store patient therapy data related to the patient treatment, for example including therapy data indicative of electrical therapy applied to the patient, and diagnostic data indicative of cardiac function, such as cardiac state before, during, and after electrical therapy administration, and the like.)
in response to a user input indicative that the AED has arrived at the location of the potential cardiac arrest incident is not specifically disclosed by Kadobayashi and Pfeffer. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to have a user indicate when they have arrived to their destination. Modifying Kadobayashi and Pfeffer to have a user indicate when they have arrived to their destination would increase the overall utility of the system by providing the dispatch system with an indication of when the AED has arrived. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kadobayashi and Pfeffer according to Official Notice.

Regarding claim 11, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 12, (Original) An AED system as recited in claim 11 further configured to automatically transition to displaying at least one of (i) and arrived message; or (ii) an AED use instruction, when the AED is determined to have arrived at the location of the potential cardiac arrest incident. (Kadobayashi: paragraph [34], In some embodiments, the second devices associated with candidate vehicles 120-1, 120-2 and 120-3 may respectively send report messages to AED dispatch system 100. Each report message may be encoded with second location information that may indicate a location of the corresponding one of the second devices, e.g., a location of candidate vehicle 120-1, 120-2 or 120-3. By way of example, but not limitation, each second location information may include a GPS (Global Positioning System) coordinate of the corresponding one of candidate vehicles 120-1, 120-2 and 120-3, cell information of the cellular network accessed by the corresponding one of candidate vehicles 120-1, 120-2 and 120-3, and/or information associated with Wi-Fi access point accessed by the corresponding one of candidate vehicles 120-1, 120-2 and 120-3. & paragraph [63], In some examples, a plurality of vehicles are dispatched, and in some examples, once one vehicle of the plurality of vehicles reaches the patient the dispatch instructions for the remaining vehicles may be cancelled.)

Regarding claim 13, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 14, (Currently Amended) An AED system as recited in claim 11 further configured to show the directions to the location of the potential cardiac arrest incident on the display screen, the directions to the location of the potential cardiac arrest incident being from the current location of the AED. (Kadobayashi: paragraph [79], the AED dispatch system (e.g., instruction message generator 340 in FIG. 3) may be adapted to generate an instruction message that may include the first location information. In some embodiments, the AED dispatch system may generate the instruction message to include route information for the vehicle to be dispatched to reach the first device [directions to the location of the potential cardiac arrest incident].; paragraph [80], the AED dispatch system (e.g., transmitter 350 in FIG. 3) may be adapted to transmit the instruction message to the second device associated with the determined vehicle to be dispatched. In such cases, the vehicle carrying an AED may move to the first location based on the instruction message [rendering/navigating to the location of the potential cardiac arrest incident])

Regarding claim 15, (Original) An AED system as recited in claim 14 wherein the directions include textual directions displayed on the display screen, whereby the responder may utilize the textual directions displayed on the display screen to navigate to the location of the potential cardiac arrest incident. (Kadobayashi: paragraph [79], the AED dispatch system (e.g., instruction message generator 340 in FIG. 3) may be adapted to generate an instruction message that may include the first location information. In some embodiments, the AED dispatch system may generate the instruction message to include route information for the vehicle to be dispatched to reach the first device [directions to the location of the potential cardiac arrest incident].; paragraph [80], the AED dispatch system (e.g., transmitter 350 in FIG. 3) may be adapted to transmit the instruction message to the second device associated with the determined vehicle to be dispatched. In such cases, the vehicle carrying an AED may move to the first location based on the instruction message [rendering/navigating to the location of the potential cardiac arrest incident])

Regarding claim 16, (Currently Amended) An AED system as recited in claim 11 further comprising a speaker, (Kadobayashi: paragraph [72], A defibrillator may also be configured to provide instructions to an operator, using a visual display, voice synthesis, and the like)
wherein the AED system is further configured to provide audio directions to the location of the potential cardiac arrest incident via the speaker, whereby the responder may be directed to the location of the potential cardiac arrest incident by the audio directions is not specifically disclosed by Kadobayashi and Pfeffer. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to provide a audio directions to the responder. Modifying Kadobayashi and Pfeffer to provide audio directions to the responder would increase the overall utility of the system by providing the user with an easy to follow audible representation of travel directions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kadobayashi and Pfeffer according to Official Notice.

Regarding claim 17, (Original) An AED system as recited in claim 11 further configured to support messaging between the responder and a witness present at the location of the potential cardiac arrest incident. (Kadobayashi: paragraph [63], A dispatch system may send one or more messages to the patient after receipt of the request message, such as “Help is on its way.” In some examples, a plurality of vehicles are dispatched, and in some examples, once one vehicle of the plurality of vehicles reaches the patient the dispatch instructions for the remaining vehicles may be cancelled.)

Regarding claim 18, (Original) An AED system as recited in claim 11, wherein the AED system is a portable modular defibrillator system that includes a base defibrillator unit that serves as the AED and a detachable interface unit that is mounted on and detachably attached to the base defibrillator unit to provide the portable modular defibrillator system, wherein the communication unit and the display screen are part of the interface unit. (Kadobayashi: paragraph [50], In some example embodiments illustrated in FIG. 2A, AED dispatch system 100 may be arranged to communicate with an automated external defibrillator (AED) 200 carried by vehicle 120. In such cases, AED 200 may be configured to identify its location information, and transmit the identified location information to AED dispatch system 100 in an encoded message (e.g., an instruction message). AED 200 may be further configured to receive the encoded message from AED dispatch system 100. In this example, the AED may also function as the second device, and so a separate second device may not be required.)

Regarding claim 19, (Original) An AED system as recited in claim 11, wherein the display and the communication unit are both components of the AED. (Kadobayashi: paragraph [50], In some example embodiments illustrated in FIG. 2A, AED dispatch system 100 may be arranged to communicate with an automated external defibrillator (AED) 200 carried by vehicle 120. In such cases, AED 200 may be configured to identify its location information, and transmit the identified location information to AED dispatch system 100 in an encoded message (e.g., an instruction message). AED 200 may be further configured to receive the encoded message from AED dispatch system 100. In this example, the AED may also function as the second device, and so a separate second device may not be required.)

Regarding claim 20, (Original) An AED system as recited in claim 11, further configured to display at least one of: a timer that indicates an amount of time that has elapsed since a call for help was made or a potential cardiac arrest incident was declared; and an estimate of how long it will take to arrive at the location of the potential cardiac arrest incident is not specifically disclosed by Kadobayashi and Pfeffer. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to provide an estimate of how long it will take to arrive at the destination of travel directions. Modifying Kadobayashi and Pfeffer provide an estimate of how long it will take to arrive at the destination of travel directions would increase the overall utility of the system by providing the user with an estimate of when they will arrive at the incident. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kadobayashi and Pfeffer according to Official Notice.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689